Decided: December 13, 1945.
The petition for writ of mandate herein being insufficient for the reason that it does not, as required by paragraph 4 or Rule IV, set forth as exhibits copies of the documents, court minutes and other matters referred to in the application, or necessary to make out a prima facie case or to substantiate the pleading of conclusion or legal effect; and the petition being further insufficient in failng to show the state of the pleadings and of the cause when the affidavit of disqualification was filed *Page 632 
or when the petition for an alternative writ was filed herein, and further in failing to show whether any matter therein had theretofore been finally submitted to the judge sought to be disqualified and was then under consideration by said judge, or that the affidavit of disqualification was filed at the time within the statute pertaining thereto; and the petition for said reasons failing to show grounds for the issuance of an alternative writ of mandate:
Now, therefore, it is hereby ordered that said writ be and it is hereby denied.
Howard A. Johnson, Chief Justice, C.F. Morris, Hugh R. Adair, Edwin K. Cheadle, Associate Justices.
I think an alternative writ should issue. Albert H. Angstman, Associate Justice.
Done this 13th day of December, 1945.